UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 9, 2015 BLACKBAUD, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-50600 11-2617163 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2000 Daniel Island Drive, Charleston, South Carolina (Address of Principal Executive Offices) (Zip Code) (843) 216-6200 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 9, 2015, Blackbaud, Inc. (the “ Company ”) entered into an Amended and Restated Employment and Noncompetition Agreement with Michael P. Gianoni (the “
